CAMPBELL, Judge.
In this appeal, appellant/cross-appellee, Jan T. Gosnell (Mother), and appel-lee/cross-appellant, David R. Gosnell (Father), challenge the order of the trial court entered in a post-dissolution proceeding which sought a modification of the primary residential custody of the children of the parties. We affirm in part and reverse in part.
In the order under review, the trial court continued the primary residential custody of the parties’ children with the mother. *10We find sufficient evidence in the record to support the trial judge in that determination. The trial judge also, however, while retaining the mother as the primary residential custodian, modified the final judgment of dissolution in order to give authority to the Father to make all decisions for the children except where they go to school. Both parties concede that, in this case, giving such authority to the parent who does not have primary residential custody of the children presents an unworkable situation and we, accordingly, strike that provision from the order of modification.
We find no other error in regard to the order of modification and therefore affirm the remainder of the order. In doing so, we note that the trial judge made numerous findings in the order pointing out to the parties the problems for the children that the parties’ continued ill-feelings toward each other and their resulting conduct is causing. We take this opportunity to concur with the remarks of the trial judge that the parties should conduct themselves toward each other and the children so that the children’s welfare is not endangered by that obvious continuing animosity-
Affirmed in part and reversed in part.
SCHEB, A.C.J., and LEHAN, J., concur.